DAVIS, Judge.
Brandon Tripp, Inc. (“Tripp”) challenges the trial court order that granted U-Save Auto Rental of America, Inc.’s motion to dismiss Tripp’s complaint. We affirm.
Tripp, a commercial landlord, sought unpaid rent pursuant to a written lease agreement, which listed the tenant as “U-Save Auto Rental of Florida, Inc., a division of U-Save Auto Rental of America, Inc.” In its second amended complaint, Tripp named as defendants U-Save Auto Rental of Florida, Inc., a Florida corporation, and U-Save Auto Rental of America, Inc., a foreign corporation.
U-Save Auto Rental of America, Inc., moved to dismiss the complaint on the grounds that it was not properly considered a tenant pursuant to the terms of the written lease. The trial court agreed and granted the motion. We affirm the trial court’s order dismissing the complaint as to U-Save Auto Rental of America, Inc., only and remand to the trial court for further consideration of the complaint as it relates to U-Save Auto Rental of Florida, Inc.
Affirmed.
NORTHCUTT and WALLACE, JJ., Concur.